tax_exempt_and_government_entities_division legend taxpayera amounta amount b amount c plan x department of the treasury internal_revenue_service washington d c uniform issue list may zp na t3 this is in response to your request in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that she previously was a participant in plan x a plan represented to be qualified within the meaning of code sec_401 taxpayer a represents that during calendar_year she received a distribution from plan x totaling amount a less amount b federal tax withholding and also less amount c state tax withholding which she asserts was due to the termination of plan x taxpayer a also asserts that no documentation accompanied this distribution additionally taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to her mental and physical condition which impaired her ability to make financial decisions during the period of time which included the 60-day rollover period applicable to her plan x distribution taxpayer a further represents is currently in a non-individual retirement account ira and has not been used that amount a for any purpose taxpayer a represents that during the relevant period she was receiving treatment and taking doctor prescribed mind altering medication for chronic back pain and severe depression she asserts that because of these factors she was unable to accomplish a timely rollover of the distribution of amount a documentation which accompanied this ruling_request support taxpayer a’s representations based on the facts and representations you request a service waive the day rollover requirement found in sec_402of the code with respect to the distribution of amount a from pian x and that taxpayer a be permitted to roll over amount a into an ira set up and maintained in her name ruling that the internal revenue page with respect to your ruling_request sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code that the secretary may sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her physical and mental problems which prevented her from making a timely rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer ais granted a period of days from the issuance of this ruling letter to contribute an amount not to exceed amount a into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution will the contribution of amount a into an ira set up and maintained in the name of taxpayer a be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_64 k of the code provides that it may not be used or cited as precedent page sincerely yours ees v manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
